OPINION — AG — A RURAL WATER DISTRICT BOARD OF DIRECTORS MAY NOT ENTER INTO A CONTRACT WITH A DEVELOPMENT CORPORATION WHICH REQUIRES THE ULTIMATE ACCEPTANCE OF WATER LINES CONSTRUCTED BY A BOARD MEMBER'S EMPLOYER WHERE THE BOARD MEMBER HAS A DIRECT OR INDIRECT INTEREST IN THE CONTRACT. A MEMBER OF A WATER BOARD IS "INDIRECTLY INTERESTED" IN A CONTRACT LET BY THE BOARD WHEN THE MEMBER HAS OR IS LIKELY TO HAVE A PECUNIARY OR PERSONAL INTEREST IN THE CONTRACT WHICH INTEREST IS LIKELY OR WOULD TEND TO INTERFERE WITH THE MEMBER'S OBJECTIVE PERFORMANCE OF HIS PUBLIC DUTY. CITE:  82 O.S. 1972 Supp., 1324.1 [82-1324.1], 21 O.S. 1971 344 [21-344], 82 O.S. 1975 Supp., 1324.6 [82-1324.6], 82 O.S. 1975 Supp., 1324.7 [82-1324.7] (PATRICIA DEMPS) SEE: OPINION NO. 92-528 (1992) ** SEE: OPINION NO. 89-506 (1989) ** ** SEE OPINION NO. 89-572 (1989) **** SEE OPINION NO. 88-542 (1988) ** ** SEE OPINION NO. 88-543 (1988) ** SEE: OPINION NO. 94-603 (1995)